 


109 HR 1625 IH: Indiana Dunes National Lakeshore Corrections Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1625 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Visclosky introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Act entitled An Act to provide for the establishment of the Indiana Dunes National Lakeshore, and for other purposes to clarify the authority of the Secretary of the Interior to accept donations of lands that are contiguous to the Indiana Dunes National Lakeshore, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Indiana Dunes National Lakeshore Corrections Act. 
2.Clarification of contiguous landsSection 19 of such Act (16 U.S.C. 460u–19) is amended by designating the existing text of the section as subsection (a), and by adding at the end the following: 
 
(b)For purposes of subsection (a), lands may be considered contiguous to other lands if the lands touch the other lands, or are separated from the other lands by only a public or private right-of-way, such as a road, railroad, or utility corridor.. 
3.Authority to acquire lands by payment of delinquent taxesSection 2(a) of such Act (16 U.S.C. 460u–1(a)) is amended in the first sentence by inserting before the period the following: , including acquisition from units of State or local government by satisfaction of delinquent State or local taxes. 
 
